Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-40, 42,43, 47, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 21 and 40 recite “an air cleaner housing and access cover having an air flow inlet , an air flow outlet, and an interior”.  Examiner respectfully submits the current drawings and specification only provide enablement for an air cleaner housing having an air flow inlet, an air flow outlet, and an interior, wherein the claimed “access cover” is designated as structure 14 in figure 7, wherein the “access cover” does not include an flow inlet, air flow outlet, and an interior, and the specification does not provide description to enable someone of ordinary skill in the art to make such a claimed access cover,  Examiner suggests amending claims 21 and 40 to read, for example , “ an air cleaner housing and access cover, the air cleaner housing having an air flow inlet, and air flow outlet, and an interior”, wherein such an amendment delineates that only the air cleaner housing includes air flow inlet, and air flow outlet, and an interior.  Examiner notes other sections of claims 21, 40, and respective dependant claims include limitations to “the air cleaner housing and access cover”, and therefore amendments should be made to state “the air cleaner housing”.  Claims 23-39,42, and 48 depend on claim 21 and hence are also rejected.  Claims 43 and 47 depend on claim 40 and hence are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,23-36,38,39,,42, 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillenberg et al(8152876) taken together with Tokar(4491460) in view of Steele(4836834) and further in view of Dottermans(4950317).
	Gillenberg et al teaches an air cleaner assembly comprising an air cleaner housing(26 in figure 1) and access cover(27), the air cleaner housing having an air flow inlet(38), an air flow outlet(29), and an interior, wherein the air cleaner housing includes a sidewall, an end closed by the access cover(27) , and an end(air outlet 29) opposite the end closed by the access cover, the air cleaner housing having a lower most portion,  the access cover(27) constructed for providing access to the interior, a dust evacuator arrangement comprising a dust egress aperture arrangement(35) in the sidewall, a filter cartridge(39) positioned in a sealing relationship with the air cleaner housing, the filter cartridge comprising filter media(10) positioned around an open filter interior and extending from a first end cap(12) to a second end cap(11), a seal member(15) for sealing the filter cartridge to the air cleaner housing, wherein the first end cap include an opening extending therethrough.  Gillenberg et al is silent as to the dust ejection port arrangement comprises a dust evacuator valve member, and the dust egress aperture arrangement being located above the lower most portion of the air cleaner assembly.  Tokar(4491460) teaches an air cleaner assembly including a housing(12,16 connected together) having an air flow inlet, an air flow outlet, an interior, a filter assembly(52) located within the housing, and a dust egress aperture arrangement, wherein the dust egress aperture arrangement comprises a dust evacuator(scavenge outlet 46), the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly(noting figure 1 with scavenge outlet projecting laterally outward from a sidewall and above a lower most portion of the housing; column 2 lines 57-58).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a dust egress aperture located above a lower most portion of the air cleaner assembly of Gillenberg et al to provide a lateral ejection port for separated particulate in Gillenberg et al.  Examiner notes the position of a scavenge outlet in Tokar in figure 1 is a clearly established position based on a selected orientation of the second housing half(16) in Tokar.   Tokar is silent as to a valve arrangement, however Tokar teaches a blockage member(50) that partially obstructs a scavenge outlet, and selectively moveable plate members are known to cover dust and particulate outlets in separator structures, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a valve plate for the blockage member to provide a structure for selective release of dust and particulate of Gillenberg et al taken together with Tokar.  
	Gillenberg et al is also silent as to a surround structure for distributing an air pulse to the open filter interior, wherein the surround structure extends through the first end cap and into the open filter interior at least 35% of an axial length of the air filter cartridge between the first end cap and the second end cap, wherein at least a portion of the surround structure is conical, and a pulse jet distribution arrangement configured to selectively direct pulses of air into the open filter interior via the surround structure, wherein the pulse jet distribution arrangement includes a pulse jet flow tube configuration to direct a pulse flow of gas into the open filter element, and the pulse jet flow tube is positioned to direct the pulses of air through the first end cap. Steele teaches a surround structure(tubular member 31 in figure 1) for distributing an air pulse to an open filter interior(cartridge filter 13), wherein the surround structure extends through an end cap(unnumbered but shown in figure 1), wherein at least a portion of the surround structure is conical(noting conical deflector(23) in figure 1), and Steele further teaches a pulse jet distribution arrangement including a pulse jet flow tube(nozzle tube 22) to direct a pulse flow(from pressurized air source 20) into the open filter interior. It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a surround structure which extends through the end cap of the air outlet of the filter interior of Gillenberg et al to provide a flared air pulse to prevent a stream of cleaning air from directly striking an end plate and from directly striking an interior surface of a filter media(column 4 lines 25-27 of Steele).   Steele is silent as to the surround structure extending into the open filter interior at least 35% of an axial length of the air filter cartridge, however examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al is also silent as to the second end cap including an opening extending therethrough.   Gillenberg et al includes a closure(24) with the end cap(11), however Dottermans in figure 2 teaches a closure cap portion(97) including an aperture(104), the closure cap portion opposite an end cap providing an opening leading to an outlet. It would have been obvious to someone of ordinary skill in the art to provide the end cap(11) of Gillenberg et al with an opening to provide for structure allowing insertion of the filter cartridge along a linear access of the housing. 
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 23 but is silent as to wherein the surround structure extends into the open filter interior 40%-60% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 24 but is silent as to an open end of the pulse flow jet tube has a cross sectional area of no more than about 16% of a cross sectional area defined by the surround structure located around the pulse jet tube.  Tokar teaches a pulse jet flow tube having a smaller cross sectional area than a surround structure, and noting page 25 of the current specification does not give criticality to the claimed percentage, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a pulse jet flow tube having a cross sectional area of no more than 16% of a cross sectional area defined by the surround structure so that a pulsed air flow is optimized for flaring past a conical deflector member and into the interior of the filter media.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the filter media comprises pleated filter media(zig zag folded filter medium 10 of Gillenberg et al).  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pleated filter media comprises adhesive extending around an exterior of the pleated media, wherein the adhesive is in the form of a coil or beads.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pleated filter media comprises adhesive extending around an interior of the pleated media.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the seal member comprises an axially directed seal member(axial seal 15 of Gillenberg et al), wherein the axially directed seal member is sealed against the air cleaner housing end opposite the end closed by the access cover, and wherein the axially directed seal member comprises a flexible lip or flexible flange.    Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the access cover comprises a post(post part of structure in figure 2 of Dottermans) extending through the second end cap for securing the filter cartridge within the air cleaner assembly.  
Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches all of the limitations of claim 35 but is silent as to a second seal member located on the second end cap.  Examiner respectfully submits end cap structure with lateral and/or radial seal elements are common with air filter media structure, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a second seal member opposite the seal member(15) of Gillenberg et al to provide for optimal sealing of the filter cartridge within the housing.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the air flow inlet extends in the air cleaner sidewall.   Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the filter cartridge comprises an inner liner for the pleated media, and an outer liner for the pleated media.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pulse jet flow tube does not extend through the first end cap.
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 48 but is silent as to wherein the surround structure extends into the open filter interior at least 40% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  

Claims 40.43,47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillenberg et al(8152876) taken together with Tokar(4491460) in view of Steele(4836834) and further in view of Dottermans(4950317).
	Gillenberg et al teaches an air cleaner assembly comprising an air cleaner housing(26 in figure 1) and access cover(27), the air cleaner housing having an air flow inlet(38), an air flow outlet(29), and an interior, wherein the air cleaner housing includes a sidewall, an end closed by the access cover(27), and an end(air outlet 29) opposite the end closed by the access cover, the air cleaner housing having a lower most portion, the access cover(27) constructed for providing access to the interior, a dust evacuator arrangement comprising a dust egress aperture arrangement(35) in the sidewall, a filter cartridge(39) positioned in a sealing relationship with the air cleaner housing, the filter cartridge comprising pleated filter media(10) positioned around an open filter interior and extending from a first end cap(12) to a second end cap(11), a axially directed seal member(15) located on the first end cap(12) for sealing the filter cartridge to the air cleaner housing, wherein the first end cap include an opening extending therethrough.  Gillenberg et al is silent as to the dust ejection port arrangement comprises a dust evacuator valve member, and the dust ejection port arrangement being located above the lower most portion of the air cleaner assembly.  Tokar(4491460) teaches an air cleaner assembly including a housing(12,16 connected together) having an air flow inlet, an air flow outlet, an interior, a filter assembly(52) located within the housing, and a dust egress aperture arrangement, wherein the dust egress aperture arrangement comprises a dust evacuator(scavenge outlet 46), the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly(noting figure 1 with scavenge outlet projecting laterally outward from a sidewall and above a lower most portion of the housing; column 2 lines 57-58).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a dust ejection port located above a lower most portion of the air cleaner assembly of Gillenberg et al to provide a lateral ejection port for separated particulate in Gillenberg et al.  Examiner notes the position of a scavenge outlet in Tokar in figure 1 is a clearly established position based on a selected orientation of the second housing half(16) in Tokar.   Tokar is silent as to a valve arrangement, however Tokar teaches a blockage member(50) that partially obstructs a scavenge outlet, and selectively moveable plate members are known to cover dust and particulate outlets in separator structures, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a valve plate for the blockage member to provide a structure for selective release of dust and particulate of Gillenberg et al taken together with Tokar.  
	Gillenberg et al is also silent as to a surround structure for distributing an air pulse to the open filter interior, wherein the surround structure extends through the first end cap and into the open filter interior at least 35% of an axial length of the air filter cartridge between the first end cap and the second end cap, wherein at least a portion of the surround structure is conical, and a pulse jet distribution arrangement configured to selectively direct pulses of air into the open filter interior via the surround structure, wherein the pulse jet distribution arrangement includes a pulse jet flow tube configuration to direct a pulse flow of gas into the open filter element, and the pulse jet flow tube is positioned to direct the pulses of air through the first end cap. Steele teaches a surround structure(tubular member 31 in figure 1) for distributing an air pulse to an open filter interior(cartridge filter 13), wherein the surround structure extends through an end cap(unnumbered but shown in figure 1), wherein at least a portion of the surround structure is conical(noting conical deflector(23) in figure 1), and Steele further teaches a pulse jet distribution arrangement including a pulse jet flow tube(nozzle tube 22) to direct a pulse flow(from pressurized air source 20) into the open filter interior. It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a surround structure which extends through the end cap of the air outlet of the filter interior of Gillenberg et al to provide a flared air pulse to prevent a stream of cleaning air from directly striking an end plate and from directly striking an interior surface of a filter media(column 4 lines 25-27 of Steele.   Steele is silent as to the surround structure extending into the open filter interior at least 35% of an axial length of the air filter cartridge, however examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al is also silent as to the second end cap including an opening extending therethrough.   Gillenberg et al includes a closure(24) with the end cap(11), however Dottermans in figure 2 teaches a closure cap portion(97) including an aperture(104), the closure cap portion opposite an end cap providing an opening leading to an outlet. It would have been obvious to someone of ordinary skill in the art to provide the end cap(11) of Gillenberg et al with an opening to provide for structure allowing insertion of the filter cartridge along a linear access of the housing. 
	.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the first end cap comprises a clean air outlet in communication with the open filter interior.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 47 but is silent as to wherein the surround structure extends into the open filter interior at least 40% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 37 recites “the dust ejection port arrangement includes a dust ejection egress aperture arrangement in an arcuate portion of the air cleaner and access cover sidewall extending over a radial arc, around a central axis of the housing, of at least 20 degrees”.  Gillenberg et al and Tokar teach circular dust ejection ports along a sidewall, however neither Gillenberg et al nor Tokar teach or suggest the dust ejection port arrangement includes a dust ejection egress aperture arrangement in an arcuate portion of the air cleaner sidewall extending over a radial arc, around a central axis of the housing, of at least 20 degrees.

Response to Arguments
Applicant's arguments filed 11-23-2022 have been fully considered but they are not persuasive.
Applicant argues it is pointed out that the claims are not directed to an intended use.  Applicant further argues independent claims 21 and 40 are directed at an air cleaner assembly and defines the meaning of the “lower most portion” of the air cleaner housing and access cover based on the orientation of the air cleaner assembly on a vehicle during use.
Examiner respectfully submits amended limitations “wherein the lower most portion is based on an orientation of the air cleaner assembly on a vehicle”  is directed to an intended use for the claimed air cleaner assembly.  Examiner respectfully submits the “air cleaner assembly” recited in claims 21 and 40 is analyzed with respect to prior art independently of if the air cleaner assembly is mounted on a vehicle.    Examiner respectfully submits Tokar in figure 1 clearly teaches a scavenge outlet located above a lower most portion of an air cleaner housing, therefore examiner respectfully submits someone of ordinary skill in the art would have motivation from the teachings of Tokar to place the dust ejection port(35) at a location above a lower most portion of the air cleaner housing of Gillenberg et al.  
Applicant further argues the advisory action would contend that one could simply characterize any portion of an air cleaner as “the lower most portion” by merely rotating a drawing of the air cleaner to an orientation where the desired portion is in a lower most orientation thereby ignoring the characterization that the orientation is based on being located on a vehicle. 
Examiner respectfully submits that the advisory action does not state one could simply characterize any portion of an air cleaner as “the lower most portion” by merely rotating a drawing of the air cleaner to an orientation where the desired portion is in a lower most orientation, therefore a characterization to that effect is inaccurate.   Examiner respectfully submits the teachings of the references clearly motivates someone of ordinary skill in the art to provide a dust egress aperture in Gillenberg et al at a location above a lower most portion of the air cleaner housing.  Examiner respectfully submits figure 1 clearly teaches such an orientation above a lower most portion of an air cleaner housing, and column 4 lines 27-30 states the preferred orientation of the filter has the scavenge outlet at the lower end, however examiner respectfully submits a preferred orientation does not imply a scavenge outlet at a lower end is the only taught orientation.   Examiner notes neither claim 21 nor claim 40 are directed to a system including a vehicle and the claimed air cleaner assembly, therefore the combination of Gillenberg et al taken together with Tokar in view of Steele(4836834) and further in view of Dottermans(4950317) is based on analysis of the noted references independent of being assembled on a vehicle.   MPEP 2114 section II states “ a claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all of the structural limitations of the claim”.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
December 5, 2022